UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2065


JUDAMEYRE L. MCRAE,

                     Plaintiff - Appellant,

              v.

NIAGARA BOTTLING; MELANIE CALKINS; GREG BANKS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:20-cv-00149-KDB-DCK)


Submitted: February 23, 2021                                  Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judameyre L. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judameyre L. McRae appeals the district court’s order dismissing his civil

complaint for lack of subject matter and diversity jurisdiction. We have reviewed the

record and find no reversible error. * Accordingly, we affirm for the reasons stated by the

district court. McRae v. Niagara Bottling, No. 5:20-cv-00149-KDB-DCK (W.D.N.C. Oct.

5, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       *
         McRae does not challenge the district court’s determination that it did not have
federal question jurisdiction over his complaint. Therefore, McRae has forfeited appellate
review of this determination. See 4th Cir. R. 34(b).

                                            2